Powell, J.
The A. P. Brantley Company, of Blaekshear, were engaged, during .the years 1904 and 1905, in shipping cotton from interior points in the State .of Georgia by rail to Savannah, and thence by Ocean Steamship -Company to New York and to Paw-tucket, Rhode Island. It is .alleged, in the petition, that the rate charged-by the Ocean-Steamship Company to its patrons at Savannah for-shipping cotton from Savannah to New York is 23 cents per hundredweight, and that, in the shipments referred to in the ¡present .action, .'it .charged .and collected from the plaintiffs certain *845stated, amounts in excess of tliat sum; it being also alleged that-these amounts were unreasonable. The shipments- were made on through bills of lading from interior points in this State- to destinations in Rhode Island or New York.
The case is governed by the interstate-commerce act (24 Stat. 379, U. S. Comp. St. 1901, p. 3154) as it stood prior to the- amendment of 1906 (34 Stat. 584, U. S. Comp. St. Supp. 1907, p. 892). That act was applicable to common carriers engaged “in the transportation of passengers or property, wholly by railroad, or partly by railroad and partly by water when both are used, under a common control, management, or arrangement, for a continuous carriage or shipment, from one State or Territory of the United States, or the District of Columbia, to any other State or Territory of the United States, or the District of Columbia,, or from any place in the United States to an adjacent foreign country.” The shipments on through bills of lading from interior points in this State partly by rail and partly by water to-points in Rhode Island or New York seem, therefore, to be within the purview of the act. A shipment by all-water route from Savannah to New York would not be. Ex parte Koehler, 30 Eed. 869. Upon the authority of the case just cited (and the conclusion is wholly reasonable), it would seem that a shipper in Georgia might have taken a local bill of lading from the interior point to Savannah and there have delivered the goods to the Ocean Steamship Company for transportation to New York, and have claimed the right to the same rate as was given local shippers at Savannah for the transportation of the same commodity from Savannah to 'New York. The shipments in the present case, however, were on through bills of lading from interior points to destinations, and were, therefore, within the purview of the interstate-commerce act.
It is within the exclusive power of the interstate commerce commission and the Federal courts to determine whether the tariffs or joint-tariffs tiled under the provisions of the interstate-commerce act are reasonable or not. If, however, the carrier charges more than the rate set out in the published schedule, an action will lie in the State - court for the difference between the schedule rate and the rate charged in the particular case. Texas & Pac. Ry. v. Abilene Oil Co., 204 U. S. 427 (27 Sup. Ct. 350, 51 L. ed. *846553); Georgia Railroad v. Creety, ante, 424 (63 S. E. 528); So. Pac. Co. v. Crenshaw, ante, 675 (63 S. E. 865).
The presumption is that the carrier has filed the joint-tariff as required by law. There is no allegation in the petition that the rates charged exceeded this tariff. The court, therefore, did not err in dismissing the petition, on demurrer. See, also, U. S. v. Seaboard Air Line Ry., 82 Fed. 563; Cinn., N. O. & T. P. R. Co. v. I. C. R., 162 U. S. 184 (16 Sup. Ct. 700, 40 L. ed. 935); Cosmopolitan Company v. Hamburg-American Co., 13 I. C. R. 266.

Judgment affirmed.